Citation Nr: 0103380	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-15 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently rated 10 percent 
disabling.

2.  Entitlement to an increased rating for impairment of the 
left knee, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from February 1962 to 
October 1965.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDING OF FACT

The appellant's left knee disorder is manifested by x-ray 
evidence of arthritis, range of motion limited to 0-110 
degrees due to pain, and difficulty with squatting and 
lifting heavy objects, without moderate impairment of the 
knee, or dislocated semilunar cartilage with frequent 
episodes of locking pain and effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2000).

2.  The criteria for a rating in excess of 10 percent for 
impairment of the left knee are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5259 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant's service medical records indicate that he 
injured his left knee in May 1962 and that he experienced 
numbness and bouts of effusion and pain since the injury.  In 
April 1963, he had an arthrotomy of the left knee, with 
excision of semilunar cartilage, medial meniscus.  The final 
diagnosis was torn medial meniscus of the left knee.  Post-
service medical records include, among others, VA 
examinations in December 1966, January 1971, and July 1991.  
Examination findings noted, among others, pain, swelling, 
effusion, and crepitance, as well as x-ray evidence of 
degenerative arthritis. 

By means of a rating decision in February 1966, the appellant 
was awarded service connection for arthrotomy, left knee, 
symptomatic.  He was assigned a 10 percent rating under 
38 C.F.R. Part IV, Diagnostic Code 5259.  Subsequent rating 
decisions in December 1966 and March 1971 confirmed and 
continued the 10 percent rating.  A rating decision in August 
1990 also confirmed and continued the 10 percent rating under 
Diagnostic Codes 5010 and 5259.  The appellant appealed that 
decision.  By means of a January 1993 decision, the Board 
increased the appellant's disability rating to 20 percent 
under Diagnostic Code 5257.  In December 1998, the appellant 
filed a claim for an increased rating.  By means of a rating 
decision dated in April 1999, the RO discontinued the 20 
percent rating assigned under Diagnostic Code 5257; the RO 
found that it was more appropriate to evaluate the left knee 
disability for limitation of motion and traumatic arthritis.  
He was awarded a 10 percent rating under Diagnostic Code 
5257, and a 10 percent rating under Diagnostic Code 5010, 
with a combined rating of 20 percent.

The appellant claims entitlement to a rating higher than 20 
percent.  He claims to have instability/subluxation, which 
results in swelling and limitation of motion (more than that 
reported on VA examination in 1999).  He also claims to have 
functional impairment due to pain.  He reports that at his 
job, he is required to lift heavy items weighing 100 pounds 
or more, and that in order to make it through the day, he has 
to take three ibuprofen and two acetaminophen four times a 
day to stop the pain.  He states that since lifting is 
properly accomplished by bending the knees and using the legs 
to lift, his knee problem greatly affects his entire body as 
well as his ability to do his job.  He also states that he 
loses approximately 1-2 hours per day because of his service 
connected disorders.  He reports that his knee swells and 
gives out 4 or 5 times per day. 

VA examination in March 1999 indicates that the appellant had 
a normal upright gait.  There were no signs of any difficulty 
sitting or standing.  He was able to dress and undress 
without problems.  He did not use a brace, cane, or 
corrective shoes.  The limitations on his activities were 
that he was limited in his ability to lift with his legs; 
although, he was able to walk, stand, and do other things 
that were required on his job without any problems.  
Examination of his knees showed swelling of the left knee, 
with crepitance, popping sensation, some subjective 
tenderness, and objective grimacing with manipulation 
movement of the left knee.  His range of motion was 0-110 
degrees.  He had a 9 cm medial scar on the left knee.  He had 
no signs of any subluxation.  He had no instability of the 
knee.  He was able to walk on his toes and heels.  The main 
limitation was that he would have problems squatting and 
stooping down to lift objects.  His only limitation in his 
job was that he would have difficulty squatting and lifting 
heavy items while squatting.  There were no other functional 
loss or limitation due to pain.  He apparently drove a 
forklift and did fairly well.  The diagnosis was status post 
torn medial meniscus of the left knee.  

A letter from Dr. J.E.K., dated in October 1998, indicates 
that as part of the review of the systems during the 
appellant's intake examination (for treatment/evaluation of 
the right (nonservice-connected) knee), it was noted that the 
appellant's history included left knee injury with a 70 
percent impairment and left knee bone-on-bone in x-rays.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's left knee disability has been rated by the RO 
utilizing Diagnostic Codes 5010 and 5257.  Diagnostic Code 
5010 directs that arthritis due to trauma and evidenced by x-
ray is to be rated as degenerative arthritis, under 
Diagnostic Code 5003.  The Schedule directs that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Codes 5260, 5261).  When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on x-ray findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive. 

The evidence of record indicates that the appellant does have 
some limitation of motion of the left knee; however, the 
limitation is not at a compensable level under the applicable 
Diagnostic Codes.  38 C.F.R. Part IV, Plate II, Diagnostic 
Codes 5260, 5261 (2000).   Plate II indicates that normal 
motion of the knee is from 0 to 140 degrees.  Under 
Diagnostic Code 5260, flexion limited to 45 degrees or less  
warrants a compensable rating.  Under Diagnostic Code 5261, 
extension limited to 10 degrees or more warrants a 
compensable rating.  In this case, the appellant is shown to 
have range of motion of 0-110 degrees; thus, a compensable 
evaluation is not warranted under Diagnostic Codes 5260 or 
5261.  As there is x-ray evidence of arthritis, and some 
limitation of motion due to pain, a 10 percent rating is 
allowed under Diagnostic Codes 5003-5010 for painful motion 
which is not limited to a compensable degree under the 
applicable rating codes. 

The RO has also assigned a 10 percent rating under Diagnostic 
Code 5257.  Under Diagnostic Code 5257, knee, other 
impairment of, recurrent subluxation or lateral instability, 
warrants a 10 percent rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  As reported above, the VA 
examination in 1999 noted that there was no evidence of 
subluxation or instability.  The Board notes that the veteran 
was initially and for many years rated under Diagnostic Code 
5259, cartilage, semilunar, removal of, symptomatic, which 
warrants a maximum rating of 10 percent.  As the record does 
not show that the veteran has objective manifestations of 
subluxation or lateral instability on examination, the Board 
concludes that the current 10 percent rating for impairment 
of the knee is more appropriately assigned under Diagnostic 
Code 5259.  This would encompass the veteran's symptoms due 
to the excision of his medial meniscus, other than painful or 
limited motion, which is the basis for the 10 percent rating 
under Diagnostic Code 5010.  As for Diagnostic Code 5257, as 
the veteran does not have objective manifestations of 
subluxation or lateral instability, neither a higher rating, 
nor a separate, compensable rating, is warranted under this 
diagnostic code.

Under Diagnostic Code 5258, cartilage, semilunar, dislocated, 
with frequent episodes of "locking", pain, and effusion 
into the joint warrants a 20 percent rating.  The Board notes 
the appellant's assertion that his knee gives way frequently.  
Current medical evidence of record, however, does not show 
that there is any evidence of frequent episodes of 
"locking".  Therefore, a 20 percent rating is not warranted 
under Diagnostic Code 5258. 

Other Diagnostic Codes applicable for rating disorders of the 
knee, Diagnostic Code 5256 (ankylosis of the knee), 
Diagnostic Code 5262 (impairment of tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum), are not for 
application as the objective findings do not show ankylosis, 
impairment of the tibia and fibula, or genu recurvatum.  The 
Board thus concludes that an increased rating is not 
warranted in this case.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect this disability may have on the 
earning capacity of the appellant.  38 C. F. R. §§ 4.1, 4.2, 
4.41 (2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that pursuant to 38 C.F.R. § 4.40, 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the current medical findings do not show more 
movement than normal, incoordination, atrophy, weakness, or 
excess fatigability.  The functional impairment due to pain 
and swelling, limitation of motion, and difficulty with 
lifting objects is appropriately evaluated at 20 percent 
(total) under the applicable diagnostic codes.  A higher 
rating for functional impairment under the DeLuca principles 
is not warranted.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability.  In this case, however, the 
required manifestations were not demonstrated.  In addition, 
the Board notes that the appellant has not required frequent 
periods of hospitalization, which would make application of 
the regular schedular criteria impractical.  The record also 
does not show that the disability markedly interferes with 
the appellant's employment so as to make application of the 
regular schedular criteria impractical.  The Board notes the 
appellant's assertion that he has difficulty lifting heavy 
items at his job and that he loses 1-2 hours per day due to 
his left knee condition.  VA examination in 1999 noted that 
his only functional impairment at his job was that he would 
have difficulty with lifting heavy objects.  Clearly, there 
is some impairment of industrial capability in this case.  
However, such impairment is anticipated by the schedular 
criteria and the 20 percent (total) rating is of itself 
recognition of such impairment.  In short, the disability 
picture in this case is not so exceptional or unusual so as 
to require referral for the assignment of an extraschedular 
rating.   


ORDER

Entitlement to an increased rating for traumatic arthritis of 
the left knee is denied.

Entitlement to an increased rating for impairment of the left 
knee is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

